PER CURIAM.
The trial court terminated a temporary relief hearing in this case, after hearing the appellant wife and her witnesses testify, because the court concluded that appellant was not credible. The court refused to grant any relief, and the wife appeals. Although there may be competent substantial evidence in this record to support the trial court’s conclusion that the wife is not credible, there is no competent substantial evidence, nor any precedent, to support the denial of all relief, including child support. We therefore reverse and remand for further proceedings.
POLEN, C.J., KLEIN, and STEVENSON, JJ., concur.